          Case 1:20-cv-05252-JMF Document 18 Filed 10/14/20 Page 1 of 2




                                                       October 14, 2020

VIA ELECTRONIC FILING

The Honorable Jesse M. Furman
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

       Re:     Joseph Piacentile, M.D., J.D. v. Jeremy Troxel, et. al
               Civil Action No.: 1:20-cv-05252-JMF
               JOINT STATUS LETTER

Dear Judge Furman:

        The Parties are reporting to the Court that they have been actively exchanging
information in connection with this case, which includes information in the possession of third
parties, with the intent to try to develop an efficient structure to resolve fact issues and preserve
the status quo. If this progress continues, the Parties are hopeful they could propose a structure
to the Court that would lead to arbitration of the remaining legal disputes. Because of issues
encountered in obtaining this information, the process is taking longer than expected.

       The Parties respectfully request an additional thirty (30) days to agree upon this structure
and present it to the Court. The alternative would be to proceed with motions for expedited
discovery and other related motions by the plaintiff, and a motion to compel arbitration by the
defendants. Such motion practice would consume extensive time of the Court and the Parties –
which could be best spent working on an efficient resolution.

       In that regard, the Parties specifically request that:

       1. the time for Defendants to respond to, move against, or otherwise answer the
          Complaint in this action be extended from October 15, 2020 to November 20, 2020;

       2. the time for the Parties to submit their Joint Pre-trial order be extended from October
          15, 2020 to November 20, 2020; and

       3. the time to submit an additional status letter as referenced by the Court in its October
          13, 2020 Order be extended from October 15, 2020 to November 16, 2020.
  Case 1:20-cv-05252-JMF Document 18 Filed 10/14/20 Page 2 of 2
                                                  The Honorable Jesse M. Furman
                                                               October 14, 2020
                                                                          Page 2




We thank the Court for its many courtesies.


                                              Very Truly Yours,


                                              s/David S. Stone
                                              David S. Stone
                                              Counsel for Plaintiff

                                              s/Ethan Leonard
                                              Ethan Leonard
                                              Counsel for Defendants
